DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 08/19/2021 and 06/18/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1 and 10-12, some claimed elements, namely,  “a substantially constant pitch”, “an excitation winding”, “an output winding” are recited at multiple instances having same names such that antecedent basis for the elements remain unclear because it is unclear if the apparatus comprise of a new (i.e. different) or antecedent (i.e. same) element. For examination purpose, The Examiner interprets new (i.e. different) elements. 
Dependent Claim(s) 2-9 not specifically addressed share the same 112(b) rejection as independent Claim(s). Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130093275; hereinafter Kim) in view of Migita et al. (US 10923974).
Regarding claim 1, Kim teaches in figure(s) 2-4 a rotation angle sensor (para. 72 - opening angle is selected so that a torque constant (that is, average torque) corresponds to a value within the high range) comprising: 
a first stator (outer stator 31a; figure 2) configured by winding an excitation winding and an output winding around each of a plurality of first stator magnetic poles disposed annularly (coil 35a; para. 63 – second coil 35a is an individual coil of three phases (such as U-phase, V-phase, and W-phase) respectively wound on second T-shaped teeth 34a, and wired in a three-phase star or three-phase delta wiring method. The second coil 35a is energized to thus generate torque by the relationship with the outer magnet 14a), 

    PNG
    media_image1.png
    493
    532
    media_image1.png
    Greyscale

a second stator (inner stator 21a) configured by winding an excitation winding and an output winding around each of a plurality of second stator magnetic poles disposed annularly (coil 25a; para. 60 - first coil 25a is an individual coil of three phases (such as U-phase, V-phase, and W-phase) respectively wound on first T-shaped teeth 24a, and wired in a three-phase star or three-phase delta wiring method. The first coil 25a is energized to thus generate torque by the relationship with the inner magnet 13a), and 
a rotor (rotor 11a) disposed rotatably at an inner or outer side of the first stator and the second stator via a gap (para. 83 - rotor 11a has a predetermined magnetic gap with respect to an inner stator 21a and an outer stator 31a and a number of inner magnets 13a and outer magnets 14a are disposed in an annular form in the inside and outside of the back yoke 12a), wherein 
the rotor (11a) includes a band-shaped main body formed of a magnetic steel sheet and formed into a cylindrical shape so that a thickness direction of the band-shaped main body (para. 49 - an inner magnet 13a and an outer magnet 14a of an identical polarity are disposed on the inner and outer sides of the rotor 11a) is set as a radial direction (abs. - a double rotor is disposed between an inner stator and an outer stator so as to face the inner stator and the outer stator and form a magnetic circuit with a shortened magnetic path with respect to each of the inner stator and the outer stator), first undulations (Cogging ripple with respect to outer stator; figures 1,4) provided at a substantially constant pitch on one arc-shaped edge portion of the band-shaped main body, and second undulations (Cogging ripple with respect to inner stator; figures 1,4) provided at a substantially constant pitch on the other arc-shaped edge portion (para. 70 - cogging torque (see FIG. 4A) and torque ripple (see FIG. 4B) of the inner stator 21a and the outer stator 31a with respect to the rotor 11a have points of inflection at which phases change with respect to ranges "A" and "B" and consist of a sinusoidal waveform having maximum and minimum points), 
in the first stator (31a), the plurality of first stator magnetic poles are juxtaposed at constant intervals in a circumferential direction (para. 58 -  rotor 11a may be configured into a structure that a ring-shaped magnet where an N-pole and an S-pole are divisionally magnetized may be disposed at the inner and outer sides of the back yoke 12a) so as to face an inner circumferential surface or an outer circumferential surface of the first undulations (ripple for outer 31a/11a) of the band-shaped main body, and in the second stator (21a), the plurality of second stator magnetic poles are juxtaposed at constant intervals in a circumferential direction (para. 58 -  rotor 11a may be configured into a structure that a ring-shaped magnet where an N-pole and an S-pole are divisionally magnetized may be disposed at the inner and outer sides of the back yoke 12a) so as to face an inner circumferential surface or an outer circumferential surface of the second undulations (ripple for inner 21a/11a) of the band-shaped main body of the rotor.
Kim does not teach explicitly a rotor main body formed of a magnetic steel sheet.
However, Migita teaches in figure(s) 1 a rotor main body formed of a magnetic steel sheet (col. 4 lines 30-35 :- rotor core 40 is formed by laminating, for example, a plurality of magnetic steel plates in the axial direction; figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having a rotor main body formed of a magnetic steel sheet as taught by Migita in order to provide an efficient rotor structure as evidenced by “A rotor core includes first and second laminate steel plates extending in a radial direction with respect to a central axis … it is possible to efficiently guide the magnetic flux, so that and generation of the magnetic flux loop inside the rotor core 40 can be suppressed … more effectively utilize magnetic flux of the magnet 32 in the rotor 3" (abstract, col. 6 lines 45-48, col. 4 lines 54-55).

Regarding claim 2, Kim in view of Migita teaches the rotation angle sensor according to Claim 1, 
Migita additionally teaches in figure(s) 1 wherein the band- shaped main body of the rotor (first laminated steel sheet of rotor 41; figure 4) is formed by bending a single-layer magnetic steel sheet into a cylindrical shape so that an outer circumferential surface of the band-shaped main body faces outside of the rotor, and an inner circumferential surface of the band-shaped main body faces inside (31,41d) of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having wherein the band- shaped main body of the rotor is formed by bending a single-layer magnetic steel sheet into a cylindrical shape as taught by Migita in order to provide an efficient rotor structure as evidenced by “A rotor core includes first and second laminate steel plates extending in a radial direction with respect to a central axis … it is possible to efficiently guide the magnetic flux, so that and generation of the magnetic flux loop inside the rotor core 40 can be suppressed … more effectively utilize magnetic flux of the magnet 32 in the rotor 3" (abstract, col. 6 lines 45-48, col. 4 lines 54-55).

Regarding claim 3, Kim in view of Migita teaches the rotation angle sensor according to Claim 1, 
Migita additionally teaches in figure(s) 1 wherein the band- shaped main body of the rotor is formed by bending a plurality of laminated magnetic steel sheets (first and second laminated steel sheets of rotor 42; figure 5) into a cylindrical shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having wherein the band- shaped main body of the rotor is formed by bending a single-layer magnetic steel sheet into a cylindrical shape as taught by Migita in order to provide an efficient rotor structure as evidenced by “A rotor core includes first and second laminate steel plates extending in a radial direction with respect to a central axis … it is possible to efficiently guide the magnetic flux, so that and generation of the magnetic flux loop inside the rotor core 40 can be suppressed … more effectively utilize magnetic flux of the magnet 32 in the rotor 3" (abstract, col. 6 lines 45-48, col. 4 lines 54-55).

Regarding claim 4, Kim teaches in figure(s) 2-4 the rotation angle sensor according to Claim 1, wherein the first undulations (31a) and the second undulations (21a) are formed into substantially sine wave shapes (para. 70 - inner stator 21a and the outer stator 31a with respect to the rotor 11a have points of inflection at which phases change with respect to ranges "A" and "B" and consist of a sinusoidal waveform having maximum and minimum points).

Regarding claim 5, Kim teaches in figure(s) 2-4 the rotation angle sensor according to Claim 1, wherein the pitches of the first undulations (31a) and the second undulations (21a) are different from each other, and formed so as to correspond to different angle multiplication factors (para. 21 - number of the outer T-shaped teeth and opening angles thereof are formed differently from those of the inner T-shaped teeth, to thus minimize cogging torque and torque ripples).

Regarding claim 6, Kim teaches in figure(s) 2-4 the rotation angle sensor according to Claim 1, wherein the rotor is configured by externally fitting a synthetic-resin-made annular portion (para. 59 - molding the outer surface of the bobbin with a thermosetting resin by an insert molding) onto an outer circumference of a rotary shaft (para. 91-92 - a first bearing 41 and a second bearing 42 are placed in the tub 51 to thus rotatably support the rotating shaft 40 …rotor 11a is supported and rotated by the rotor support 45 connected to the rotating shaft 40), and fitting the band-shaped main body to an outer circumferential portion of the synthetic-resin-made annular portion (para. 50 - rotor 11a rotates around the rotating shaft 40, and includes an annular back yoke 12a, an inner magnet 13a fitted between adjacent inner protrusions 15a formed on the inner circumference of the back yoke 12a).

Regarding claim 7, Kim teaches in figure(s) 2-4 the rotation angle sensor according to Claim 6, wherein the first stator (31a) and the second stator (21a) are disposed at an outer side of the rotor (11a) via a gap (abs. – air gap).

Regarding claim 8, Kim teaches in figure(s) 2-4 the rotation angle sensor according to Claim 6, wherein the first stator (31a) is disposed at an inner side of the rotor (11a) via a gap (abs. – air gap), and the second stator (21a) is disposed at an outer side of the rotor (11a) via a gap (abs. – air gap).

Regarding claim 10, Kim teaches in figure(s) 2-4 a rotation angle sensor (para. 72 - opening angle is selected so that a torque constant (that is, average torque) corresponds to a value within the high range) comprising: 
a first stator (outer stator 31a; figure 2) configured by winding an excitation winding and an output winding around each of a plurality of first stator magnetic poles disposed annularly (coil 35a; para. 63 – second coil 35a is an individual coil of three phases (such as U-phase, V-phase, and W-phase) respectively wound on second T-shaped teeth 34a, and wired in a three-phase star or three-phase delta wiring method. The second coil 35a is energized to thus generate torque by the relationship with the outer magnet 14a), 
a second stator (inner stator 21a) configured by winding an excitation winding and an output winding around each of a plurality of second stator magnetic poles disposed annularly (coil 25a; para. 60 - first coil 25a is an individual coil of three phases (such as U-phase, V-phase, and W-phase) respectively wound on first T-shaped teeth 24a, and wired in a three-phase star or three-phase delta wiring method. The first coil 25a is energized to thus generate torque by the relationship with the inner magnet 13a), and 
a rotor (rotor 11a) disposed rotatably at an inner or outer side of the first stator and the second stator via a gap (para. 83 - rotor 11a has a predetermined magnetic gap with respect to an inner stator 21a and an outer stator 31a and a number of inner magnets 13a and outer magnets 14a are disposed in an annular form in the inside and outside of the back yoke 12a), wherein 
in the rotor (11a), a rotor main body is formed into a cylindrical shape, an annular recessed portion continuing in a circumferential direction (para. 49 - an inner magnet 13a and an outer magnet 14a of an identical polarity are disposed on the inner and outer sides of the rotor 11a) and having a uniform depth is formed on an outer circumferential surface or an inner circumferential surface of the rotor main body (abs. - a double rotor is disposed between an inner stator and an outer stator so as to face the inner stator and the outer stator and form a magnetic circuit with a shortened magnetic path with respect to each of the inner stator and the outer stator), first undulations (Cogging ripple with respect to outer stator; figures 1,4) are provided at a substantially constant pitch on one arc-shaped edge portion of the annular recessed portion, and second undulations (Cogging ripple with respect to inner stator; figures 1,4) are provided at a substantially constant pitch on the other arc-shaped edge portion (para. 70 - cogging torque (see FIG. 4A) and torque ripple (see FIG. 4B) of the inner stator 21a and the outer stator 31a with respect to the rotor 11a have points of inflection at which phases change with respect to ranges "A" and "B" and consist of a sinusoidal waveform having maximum and minimum points), 
in the first stator (31a), the plurality of first stator magnetic poles are juxtaposed at constant intervals in a circumferential direction (para. 58 -  rotor 11a may be configured into a structure that a ring-shaped magnet where an N-pole and an S-pole are divisionally magnetized may be disposed at the inner and outer sides of the back yoke 12a) so as to face an inner circumferential surface or an outer circumferential surface of the first undulations (ripple for outer 31a/11a) on the annular recessed portion, and in the second stator (21a), the plurality of second stator magnetic poles are juxtaposed at constant intervals in a circumferential direction (para. 58 -  rotor 11a may be configured into a structure that a ring-shaped magnet where an N-pole and an S-pole are divisionally magnetized may be disposed at the inner and outer sides of the back yoke 12a) so as to face an inner circumferential surface or an outer circumferential surface of the second undulations (ripple for inner 21a/11a) on the annular recessed portion.
Kim does not teach explicitly a rotor main body formed of a magnetic steel sheet.
However, Migita teaches in figure(s) 1 a rotor main body formed of a magnetic steel sheet (col. 4 lines 30-35 :- rotor core 40 is formed by laminating, for example, a plurality of magnetic steel plates in the axial direction; figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having a rotor main body formed of a magnetic steel sheet as taught by Migita in order to provide an efficient rotor structure as evidenced by “A rotor core includes first and second laminate steel plates extending in a radial direction with respect to a central axis … it is possible to efficiently guide the magnetic flux, so that and generation of the magnetic flux loop inside the rotor core 40 can be suppressed … more effectively utilize magnetic flux of the magnet 32 in the rotor 3" (abstract, col. 6 lines 45-48, col. 4 lines 54-55).

Regarding claim 11, Kim teaches in figure(s) 2-4 a rotation angle sensor (para. 72 - opening angle is selected so that a torque constant (that is, average torque) corresponds to a value within the high range) comprising: 
a first stator (outer stator 31a; figure 2) configured by winding an excitation winding and an output winding around each of a plurality of first stator magnetic poles disposed annularly (coil 35a; para. 63 – second coil 35a is an individual coil of three phases (such as U-phase, V-phase, and W-phase) respectively wound on second T-shaped teeth 34a, and wired in a three-phase star or three-phase delta wiring method. The second coil 35a is energized to thus generate torque by the relationship with the outer magnet 14a), 
a second stator (inner stator 21a) configured by winding an excitation winding and an output winding around each of a plurality of second stator magnetic poles disposed annularly (coil 25a; para. 60 - first coil 25a is an individual coil of three phases (such as U-phase, V-phase, and W-phase) respectively wound on first T-shaped teeth 24a, and wired in a three-phase star or three-phase delta wiring method. The first coil 25a is energized to thus generate torque by the relationship with the inner magnet 13a), and 
(rotor 11a) disposed rotatably at an inner or outer side of the first stator and the second stator via a gap (para. 83 - rotor 11a has a predetermined magnetic gap with respect to an inner stator 21a and an outer stator 31a and a number of inner magnets 13a and outer magnets 14a are disposed in an annular form in the inside and outside of the back yoke 12a), wherein 
in the rotor (11a), a rotor main body is formed into a cylindrical shape. an annular projecting portion continuing in a circumferential direction (para. 49 - an inner magnet 13a and an outer magnet 14a of an identical polarity are disposed on the inner and outer sides of the rotor 11a) and having a uniform depth is formed on an outer circumferential surface or an inner circumferential surface of the rotor main body (abs. - a double rotor is disposed between an inner stator and an outer stator so as to face the inner stator and the outer stator and form a magnetic circuit with a shortened magnetic path with respect to each of the inner stator and the outer stator), first undulations (Cogging ripple with respect to outer stator; figures 1,4) are provided at a substantially constant pitch on one arc-shaped edge portion of the annular projecting portion, and second undulations (Cogging ripple with respect to inner stator; figures 1,4) are provided at a substantially constant pitch on the other arc-shaped edge portion (para. 70 - cogging torque (see FIG. 4A) and torque ripple (see FIG. 4B) of the inner stator 21a and the outer stator 31a with respect to the rotor 11a have points of inflection at which phases change with respect to ranges "A" and "B" and consist of a sinusoidal waveform having maximum and minimum points), 
in the first stator (31a), the plurality of first stator magnetic poles are juxtaposed at constant intervals in a circumferential direction (para. 58 -  rotor 11a may be configured into a structure that a ring-shaped magnet where an N-pole and an S-pole are divisionally magnetized may be disposed at the inner and outer sides of the back yoke 12a) so as to face an inner circumferential surface or an outer circumferential surface of the first undulations (ripple for outer 31a/11a) on the annular projecting portion, and 
in the second stator (21a), the plurality of second stator magnetic poles are juxtaposed at constant intervals in a circumferential direction (para. 58 -  rotor 11a may be configured into a structure that a ring-shaped magnet where an N-pole and an S-pole are divisionally magnetized may be disposed at the inner and outer sides of the back yoke 12a) so as to face an inner circumferential surface or an outer circumferential surface of the second undulations (ripple for inner 21a/11a) on the annular projecting portion.
Kim does not teach explicitly a rotor main body formed of a magnetic steel sheet.
However, Migita teaches in figure(s) 1 a rotor main body formed of a magnetic steel sheet (col. 4 lines 30-35 :- rotor core 40 is formed by laminating, for example, a plurality of magnetic steel plates in the axial direction; figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having a rotor main body formed of a magnetic steel sheet as taught by Migita in order to provide an efficient rotor structure as evidenced by “A rotor core includes first and second laminate steel plates extending in a radial direction with respect to a central axis … it is possible to efficiently guide the magnetic flux, so that and generation of the magnetic flux loop inside the rotor core 40 can be suppressed … more effectively utilize magnetic flux of the magnet 32 in the rotor 3" (abstract, col. 6 lines 45-48, col. 4 lines 54-55).

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of OHIRA et al. (US 20180154926).
Regarding claim 12, Kim teaches in figure(s) 2-4 a rotation angle sensor (para. 72 - opening angle is selected so that a torque constant (that is, average torque) corresponds to a value within the high range) comprising: 
a first stator (outer stator 31a; figure 2) configured by winding an excitation winding and an output winding around each of a plurality of first stator magnetic poles disposed annularly (coil 35a; para. 63 – second coil 35a is an individual coil of three phases (such as U-phase, V-phase, and W-phase) respectively wound on second T-shaped teeth 34a, and wired in a three-phase star or three-phase delta wiring method. The second coil 35a is energized to thus generate torque by the relationship with the outer magnet 14a), 

a third stator (inner stator 21a) configured by winding an excitation winding and an output winding around each of a plurality of third stator magnetic poles disposed annularly (coil 25a; para. 60 - first coil 25a is an individual coil of three phases (such as U-phase, V-phase, and W-phase) respectively wound on first T-shaped teeth 24a, and wired in a three-phase star or three-phase delta wiring method. The first coil 25a is energized to thus generate torque by the relationship with the inner magnet 13a), 
(rotor 11a) disposed rotatably at an inner side of the first stator and the second stator and at an outer side of the third stator and the fourth stator via gaps (para. 83 - rotor 11a has a predetermined magnetic gap with respect to an inner stator 21a and an outer stator 31a and a number of inner magnets 13a and outer magnets 14a are disposed in an annular form in the inside and outside of the back yoke 12a), wherein 
in the rotor (11a), a rotor main body is formed of a magnetic steel sheet and formed into a cylindrical shape, a first annular recessed portion continuing in a circumferential direction (para. 49 - an inner magnet 13a and an outer magnet 14a of an identical polarity are disposed on the inner and outer sides of the rotor 11a) and having a uniform depth is formed on an outer circumferential surface of the rotor main body (abs. - a double rotor is disposed between an inner stator and an outer stator so as to face the inner stator and the outer stator and form a magnetic circuit with a shortened magnetic path with respect to each of the inner stator and the outer stator), a second annular recessed portion continuing in a circumferential direction and having a uniform depth is formed on an inner circumferential surface of the rotor main body, first undulations (Cogging ripple with respect to outer stator; figures 1,4) are provided at a substantially constant pitch on one arc-shaped edge portion of the first annular recessed portion, second undulations (Cogging ripple with respect to inner stator; figures 1,4) are provided at a substantially constant pitch on the other arc-shaped edge portion, first undulations are provided at a substantially constant pitch on one arc-shaped edge portion of the second annular recessed portion, and second undulations are provided at a substantially constant pitch on the other arc-shaped edge portion (para. 70 - cogging torque (see FIG. 4A) and torque ripple (see FIG. 4B) of the inner stator 21a and the outer stator 31a with respect to the rotor 11a have points of inflection at which phases change with respect to ranges "A" and "B" and consist of a sinusoidal waveform having maximum and minimum points), 
in the first stator (31a), the plurality of first stator magnetic poles are juxtaposed at constant intervals in a circumferential direction (para. 58 -  rotor 11a may be configured into a structure that a ring-shaped magnet where an N-pole and an S-pole are divisionally magnetized may be disposed at the inner and outer sides of the back yoke 12a) so as to face an outer circumferential surface of the first undulations (ripple for outer 31a/11a) on the first annular recessed portion, and 
in the second stator (21a), the plurality of second stator magnetic poles are juxtaposed at constant intervals in a circumferential direction (para. 58 -  rotor 11a may be configured into a structure that a ring-shaped magnet where an N-pole and an S-pole are divisionally magnetized may be disposed at the inner and outer sides of the back yoke 12a) so as to face an outer circumferential surface of the second undulations (ripple for inner 21a/11a) on the first annular recessed portion, 
Kim does not teach explicitly a second stator configured by winding an excitation winding and an output winding around each of a plurality of second stator magnetic poles disposed annularly, 
a fourth stator configured by winding an excitation winding and an output winding around each of a plurality of fourth stator magnetic poles disposed annularly,
a magnetic steel sheet; 

in the fourth stator, the plurality of fourth stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the second undulations on the second annular recessed portion.
However, OHIRA teaches in figure(s) 1-30 a second stator (stator 53/50 or 72; figures 14,16,21) configured by winding an excitation winding and an output winding around each of a plurality of second stator magnetic poles disposed annularly (@excitation supply 56; para. 55 - motor stator includes a plurality of pole teeth projecting at inside in a diameter direction and arranged in the circumferential direction at regular intervals and, to each of pole teeth, an excitation coil is wounded),
a fourth stator (stator 53/50 or 72; figures 14,16,21) configured by winding an excitation winding and an output winding around each of a plurality of fourth stator magnetic poles disposed annularly (@excitation supply 56; para. 55 - motor stator includes a plurality of pole teeth projecting at inside in a diameter direction and arranged in the circumferential direction at regular intervals and, to each of pole teeth, an excitation coil is wounded),
a magnetic steel sheet (para. 62 - multipolar ring magnet 10, the second multipolar ring magnet 11, and a torsion bar 22c made of an elastic member such as spring steel; figures 2,14);  in the second stator (stator 53/50 or 72; figures 14,16,21), the plurality of second stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the first (sinƟ; figure 7A) on the second annular recessed portion (multipolar ring magnet; figure 15B), and in the fourth stator (stator 53/50 or 72; figures 14,16,21), the plurality of fourth stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the second undulations (cosƟ; figure 7B) on the second annular recessed portion (multipolar ring magnet; figure 15C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having a second stator configured by winding an excitation winding and an output winding around each of a plurality of second stator magnetic poles disposed annularly, 
a fourth stator configured by winding an excitation winding and an output winding around each of a plurality of fourth stator magnetic poles disposed annularly,
a magnetic steel sheet; 
in the third stator, the plurality of third stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the first undulations on the second annular recessed portion, and 
in the fourth stator, the plurality of fourth stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the second undulations on the second annular recessed portion as taught by OHIRA in order to provide additional stators for wide range torque sensor as evidenced by "provided a relative angle detection device suitable for expanding a torque detection range, and a torque sensor" (abstract).

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Migita, and further in view of Bradley et al. (US 20130020893).
Regarding claim 9, Kim in view of Migita teaches the rotation angle sensor according to Claim 1, 
Kim does not teach explicitly wherein the rotor having a cylindrical shape is disposed rotatably at an outer side of the first stator and the second stator. and the first stator and the second stator are disposed at an inner side of the rotor via a gap.
However, Bradley teaches in figure(s) 1-2 wherein the rotor (rotor 30; figures 1-2) having a cylindrical shape is disposed rotatably at an outer side of the first stator (22) and the second stator (24) and the first stator and the second stator are disposed at an inner side of the rotor via a gap (abs. – air gaps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim by having wherein the rotor having a cylindrical shape is disposed rotatably at an outer side of the first stator and the second stator and the first stator and the second stator are disposed at an inner side of the rotor via a gap as taught by Bradley in order to provide "an improved rotor construction … to ensure concentricity and axial alignment of the cylindrical rotor and adjacent cylindrical stators" (para. 4-5).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868